Title: From Thomas Jefferson to the Virginia Delegates in Congress, 14 November 1780
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
Richmond Nov. 14. 1780.

I do myself the pleasure of inclosing to you a draught of Mr. Ben: Harrison jur. and co: on Messieurs Turnbull and co: merchants of Philadelphia for 66,666? dollars for which we have had transferred to Mr. Harrison the Auditors warrant of aug. 9. 1780. for £20,000 Virginia money with which you stand charged in their books.
I have the honor to be with the greatest esteem and respect Gentlemen, Your most obedient & mo. hble. servant.
